Allowance
Claims 1, 4-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art over "Initial Steps toward Automating the Fitting of DFTB Erep (r)" (Knaup) discloses a method for automatically and efficiently fitting repulsive potentials through DFTB (“Automating the Fitting of DFTB Erep (r)" (Title)), comprising the following steps:
(1)    optimizing a molecule containing an atomic pair, and performing spacing scan on the atomic pair according to an acting interval of repulsive potentials (“The pairwise repulsive contribution depends on the separation and chemical species of the atoms involved” (page 5637, Col 1, paragraph 2));
 (2)    performing high-accuracy energy calculation on a structure obtained through the spacing scan (“a crucial component of the total energy is a pairwise repulsive interaction. The total energy of the original model” (page 5637, Col 1, paragraph 2)) is given by;
(3)    performing difference calculation on obtained energy to obtain second-order derivatives of force and energy (“We also have several further constraints on the form of Erep(r) that are present by definition, since Erep(r) should be continuous (ideally up to at least the third derivative), short-ranged, and often chosen to be monotonically decreasing. In this case, its first derivative would always be less than zero” (page 5638, Col 1, Para 6). “Since the first and second derivatives of natural cubic splines are continuous by definition” (page 5638, Col 2, Para 6).
we represent the Erep(r) as a series of E(r) points between which we interpolate using a natural cubic spline” (page 5638, Col 2, para 3)),
(8)    constructing a train set pool by choosing two points closest to a starting point and an end point of a target repulsive potential as well as the equilibrium position points as necessary sample points and by choosing 2-3 sample points close to a fitting starting point as supplementary sample points (“we define the fitness F of Erep(r) to be the sum of squares of force differences between the sampled points of our PES” (page 5639, col 1, para3)); and 
prior art "Automatized Parametrization of SCC-DFTB Repulsive Potentials: Application to Hydrocarbons" (Gaus) teaches:134
(4)    saving the energy obtained by calculating the structure through a high-accuracy method as well as the second-order derivatives of force and energy into a database (“This choice ensures that the first- and second-order derivatives of the repulsive potentials necessary for geometry optimization and for computing harmonic vibrational frequencies will be given as sufficiently smooth functions of interatomic distance. The previous choice of cubic splines yielded piecewise linear functions for the second-order derivatives that did not have enough flexibility to reproduce adequately the repulsive portion of the Hessian” (page 11868, Col 1, Paragraph 6), “database” (page 11870, col 2, para 1), “In principle, one could fit the zeroth, first, and second derivatives to reference data” (page 11871, col 1, para 1),
Subsequently, for each of the intervals I1, I2, ..., In, we define a fourth-order polynomial given by where the five unknown parameters ak, i are to be determined. The total number of unknowns is thus 5n. We require that Sn+1 as well as its first three derivatives are identically equal to zero over the whole interval In+1. Therefore, the last division point, rn+1, can be interpreted as a cutoff, beyond which the repulsive potential vanishes” (page 11868, Col 1, para 7),
 (7)    setting a mean position between equilibrium position points as a splice point, determining end point energy as 0.0 according to a position of a fitting end point, and splicing multiple splines at a division point in a reverse order from the fitting end point to obtain new train energy data (“Our GA recombination operation simply cuts two parent Erep(r) at the same randomly chosen data point and exchanges the sections. Since the same parent can be chosen twice for this operation, then several copies of the more successful individuals can pass to the mutation stage. We define the mutation scheme to change the data point at index c, with the scaling factor s to limit the amount of mutation and a random number p ) rnd(-1, 1) in the range [-1, ..., 1] as follows…  This shifts Erep,c old between the neighboring data points centered around Erep,c old thus providing scaling of the mutation. Since, inthis work, we are trying to refine an existing Erep(r), we set s to 0.1, to stabilize the system. We also append two additional data points with zero Erep(r), spaced at 0.1 au at the end of the data set, and keep these fixed, to ensure that Erep(r) and its first two derivatives vanish at the desired cutoff range. Additionally, we keep the first data point fixed” (page 5638, Col 2, para 4));
we derive the system of linear equations arising from all mentioned conditions and show how it can be solved using the singular value decomposition” page 11868, Col 2, para 4);
and Knaup teaches 
    PNG
    media_image1.png
    61
    362
    media_image1.png
    Greyscale
(page 5637, equation 1) ;
the prior art fails to teach or suggest the further inclusion of:

    PNG
    media_image2.png
    633
    583
    media_image2.png
    Greyscale


Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claim depends upon independent claim 1 and thus is allowable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857